Citation Nr: 0123153	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-14 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis, 
claimed as secondary to a cigarette smoking habit acquired in 
service.

2.  Entitlement to service connection for inverted papilloma, 
claimed as secondary to a cigarette smoking habit acquired in 
service.

3.  Entitlement to service connection for tonsillectomy, 
claimed as secondary to a cigarette smoking habit acquired in 
service.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to a cigarette smoking habit acquired in 
service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1999 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for the claimed disabilities.


FINDINGS OF FACT

1.  In April 1999, the RO issued a rating action denying 
service connection for several disabilities to include as 
secondary to a cigarette smoking habit acquired in service.  

2.  On May 17, 1999, the RO furnished the veteran with a copy 
of the April 1999 rating action and provided him with notice 
of his appellate rights.

3.  The veteran filed a Notice of Disagreement with the April 
1999 rating action in July 1999.

4.  The RO mailed a Statement of the Case to the veteran on 
April 12, 2000.  

5.  The evidence does not show that a Substantive Appeal was 
received on or before June 11, 2000. 


CONCLUSION OF LAW

The veteran's appeal is untimely and his claims for service 
connection for chronic bronchitis, inverted papilloma, 
tonsillectomy, and hypertension lack legal merit and 
entitlement under the law.  38 U.S.C.A. §  7105 (a), (c) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.202; 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for chronic bronchitis, inverted papilloma, 
tonsillectomy, and hypertension secondary to an addiction to 
tobacco that he contends developed during active service.  
After a review of the record, the Board finds that there is 
no legal basis to these claims.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated as a consequence of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The Board finds, in this case, that the law and not the 
evidence is dispositive, in that applicable regulations 
specifically state that a Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction (in this case, the RO) mails the Statement of 
the Case to the appellant, or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case and 
the date of the mailing of the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(b) (2000) see also 
38 C.F.R. § 3.160 (d) (2000).

In the present case, a rating decision was rendered in April 
1999 denying service connection for chronic bronchitis, 
inverted papilloma, tonsillectomy, and hypertension.  The 
veteran was notified of this decision by letter dated May 17, 
1999.  In July 1999, the RO received a VA Form 9, wherein the 
veteran expressed disagreement with the April 1999 rating 
action.  Accordingly, the Board will construe this VA Form 9 
as a Notice of Disagreement of the April 1999 rating action.  
See 38 C.F.R. § 20.201 (2000).  Thereafter, a Statement of 
the Case (SOC) was mailed to the veteran on April 12, 2000.  
The veteran was informed that that he would have to submit a 
formal appeal to continue his appeal and was furnished with a 
VA Form 9, Appeal to Board of Veterans' Appeals.  He was told 
to "read the instructions that come with the Form 9 very 
carefully" as they contain information on how much time he 
had to submit his formal appeal.  

A review of the claim folder does not show that a Substantive 
Appeal was filed within one year of notification of the 
denial of his claim or within 60 days of the date of mailing 
of the SOC as required under 38 C.F.R. § 20.302 (b) (2000).  
On the contrary, the first correspondence of any type 
submitted by the veteran subsequent to the SOC is a VA Form 9 
dated on June 30, 2000, that was received by the RO on July 
3, 2000.  As this Form 9 was not received within one year 
following notice of the April 1999 rating action or within 60 
days of the date of mailing of the April 12, 2000 SOC, it is 
not a timely substantive appeal.  

The Board notes that correspondence from an appellant's 
representative may be accepted as a Substantive Appeal if it 
contains the same information as a completed VA Form 9 and is 
filed on time.  In the present case, VA received a VA Form I-
646 from the veteran's representative addressing the issues 
on appeal on September 18, 2000.  As this Form I-646 was not 
received within one year following notice of the April 1999 
rating action or within 60 days of the date of mailing of the 
April 12, 2000 SOC, it is not a timely substantive appeal.  

The Board notes the recent promulgation of the Veterans 
Claims Assistance Act of 2000 (VCAA) with relevant 
implementing regulations.  See 38 U.S.C.A. §§ 5100-5107 (West 
Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
 3.156, and 3.326).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete.  In the 
present case, the veteran was informed by letter dated July 
27, 2001, that a Substantive Appeal may not have been filed 
on time.  He was informed of what information would be 
necessary to establish that a Substantive Appeal was timely 
filed.  In a letter dated in August 2001, the veteran stated 
that to the best of his knowledge, he had complied with all 
of the necessary steps in the appellate process.  He also 
reiterated his contentions with respect to an inservice 
development of nicotine dependence which resulted in present 
disability.  This statement contains no evidence that a 
Substantive Appeal was received on or before June 11, 2000.  
Accordingly, it is not probative to the issue of timeliness 
of the veteran's appeal.  

Based on the discussion above, the Board finds that the 
appeal of the April 1999 rating action is untimely.  The 
regulations pertaining to the appellate procedure are clear.  
The veteran was informed of the denial of his claims for 
service connection for chronic bronchitis, inverted 
papilloma, tonsillectomy, and hypertension by letter dated 
May 17, 1999.  After filing a timely notice of disagreement, 
the veteran was mailed a SOC on April 12, 2000.  Therefore, 
the veteran had the duty of filing a Substantive Appeal on or 
before June 11, 2000 (60 days after the date of mailing of 
the SOC).  The evidence does not show that the veteran 
complied with this requirement.  Additionally, the Board 
cannot find a legal basis, either in statute or regulation, 
that would render the veteran's claims valid.  Accordingly, 
the veteran's claims for service connection for chronic 
bronchitis, inverted papilloma, tonsillectomy, and 
hypertension denied in the April 1999 rating action are 
without legal merit or entitlement under the law and a 
dismissal of his claims is warranted.  Sabonis; 38 C.F.R. 
§ 20.202 (2000).



ORDER

The claim for service connection for chronic bronchitis, 
claimed as secondary to a cigarette smoking habit acquired in 
service, is dismissed.  

The claim for service connection for inverted papilloma, 
claimed as secondary to a cigarette smoking habit acquired in 
service, is dismissed.

The claim for service connection for tonsillectomy, claimed 
as secondary to a cigarette smoking habit acquired in 
service, is dismissed.

The claim for service connection for hypertension, claimed as 
secondary to a cigarette smoking habit acquired in service, 
is dismissed.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

